DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/21 has been entered. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/16/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Election/Restrictions
Per the authorized examiner’s amendment below, Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 29 and the corresponding dependent claims, directed to the combination of the attachment of claim 1 and a heated handle, previously withdrawn from consideration as a result of a restriction requirement, claims 29-36, 40-43, 45-59, and 61 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 5/23/16 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Gloria on 4/16/21.
The application has been amended as follows: 
Claim 1: 
Line 2, after “appliance” insert ---, the attachment---. 

Cancel claims 2-4, 13, 30, 35-36, and 61. 
Claim 29: 
Line 3: replace “fluid inlet” with ---first fluid inlet---.
Line 3: replace “for attaching” with ---attached---. 
Line 16: replace “configured for wrapping hair” with ---configured to direct the fluid emitted from the at least one slot tangentially along and around the cylindrical outer wall thereby encouraging wrapping hair---.
Claim 33: Line 2 replace “to” with ---than---.
Claim 34: Line 2, replace “to” with ---than---. 
Allowable Subject Matter
Claims 1, 8-11, 14-29, 31-34, 40-43, and 45-59 is/are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claims in the instant invention have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or, in combination, make obvious the invention set forth in claim 1. No prior art of record discloses or, in combination, makes obvious the hair curling attachment configured for attaching to a handheld appliance, the attachment comprising a body formed by a plurality of imperforate overlapping plates that extend in a longitudinal direction of the attachment and around a longitudinal axis of the attachment forming a cylindrical outer wall of the attachment, a collar located at a first end of the body for attaching the attachment to the handheld appliance, a fluid inlet at the first end of the body and a fluid outlet that comprises at least one slot through which fluid exits the attachment, the at least one slot extending in the longitudinal direction and formed by a radially inner facing surface of a first plate of the plurality of plates directly overlapping a radially outer facing surface of a second plate of the plurality of plates over an entire longitudinal length of the at least one slot such that fluid is directed between the radially inner facing surface and the radially outer facing surface, wherein each plate of the plurality of plates extends in the longitudinal direction from the collar to a closed distal end of the attachment, and wherein the attachment is configured to direct the fluid emitted from the at least one slot tangentially along and around the cylindrical outer wall thereby encouraging wrapping hair around the cylindrical outer wall of the attachment for curling the hair as required by claim 1. The closest prior art is Fitton (US 20100226797) and Vicory (US 5626156). Fitton discloses a heated fan with a body formed by imperforate overlapping plates and at least two longitudinal slots for expelling the fluid air, a collar located a first end of the body for attaching the attachment to a handheld appliance with a second distal end of the attachment being closed. The at least one slot is formed by a radially inner facing surface of a first plate of the plurality of plates directly overlapping a radially outer facing surface of a second plate of the plurality of plates over an entire longitudinal length of the slot such that fluid is directed between the radially inner facing surface and the radially outer facing surface. Fitton, however, fails to disclose each plate of the plurality of plates extending in the longitudinal direction from the collar to a closed distal end of the attachment, wherein the attachment is configured to direct the fluid emitted from the at least one slot tangentially along and around the cylindrical outer wall of the attachment thereby wrapping hair around the cylindrical outer wall of the attachment for curling hair as required by claim 1. Vicory discloses a hair curling attachment comprising a body formed by a plurality of plates extending in a longitudinal direction of the attachment and around a longitudinal axis of the attachment forming a cylindrical outer wall of the attachment, a collar located at a first end of the body for attaching the attachment to a hand held appliance, a fluid inlet at the first end of the body and a fluid outlet including at least one slot through which the fluid exits the attachment. Vicory, however, fails to teach each plate of the plurality of plates extending in the longitudinal direction from the collar to a closed distal end of the attachment, and wherein the attachment is configured to direct the fluid emitted from the at least one slot tangentially along and around the cylindrical outer wall as required by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed 4/16/21 is accepted and approved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER GILL whose telephone number is (571)270-1797.  The examiner can normally be reached on Mon-Thurs 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER GILL/          EXAMINER, Art Unit 3772                                                                                                                                                                                              
/YOGESH P PATEL/          Primary Examiner, Art Unit 3772